Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CASE NO. 1:15-CR-378 PGR

UNITED STATES OF AMERICA
Plaintiff,
-VS.-

FREDY RENAN NAJERA MONTOYA
Defendant.

REPLY TO GOVERNMENT?’S MOTION IN OPPOSITION TO DEFENDANT’S
MOTION TO WITHDRAW HIS GUILTY PLEA

Respectfully submitted,

/s/ foaguin Perez

 

JOAQUIN PEREZ, ESQ.
6780 Coral Way

Miami, Florida 33155
Tel: (305) 261-4000

Fax: (305) 662-4067

NY. Bar No.: 5237532
Jplaw1(@bellsouth.net
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 2 of 23

TABLE OF CONTENTS
I. INTRODUCTORY STATEMENT............:0cccccccssseeeccccuueceececusecesessuaecesteeccceeeneas 1
II. GOVERNMENT’S REBUTTAL. ..........00cccssecccccccuseccceeueeceseeeueseseuseseeeeuanececeuas +
Ill. MR. NAJERA’S RIGHT UNDER THE SIXTH AMENDMENT.........00.ccc0ecccceececeeeees 5
IV. MOTION IS UNTIMELY....0........00ccccccessseeeccccsuecccceneceeeeuseessesaueseseseeceeueeeceeess 6
V. BREAKDOWN IN COMMUNICATION. .........00.ccccccccceeeeesssecssececeesesesuusececsseseees 8
VI. ATTORNEY ROCHA’S ACTUAL CONFLICT.......0....cceccceuececcuseeceusccceuucceeuueceeans 10
A. Chronology of Events............cccccccccsssecccsscseucccuuceeueceucesuseeusceuueseaeccureeesas 10
B. Applicable Law..... 0... eccccecccecccssecccueecucceeeeecusseueeceusssuessreseuneeeueceeeess 11
C.. DISCUSSION, . . wxsicsssena +1 snawsaininsins v4 eanemenewee sy aupanimunsie 444 UsMUNEsINNE $4 umEREAEREREL E14 :kabiene 12

VII. ATTORNEY ROCHA’S INVESTIGATION AND REVIEW OF THE 3500 MATERIAL..15

A. DISCUSSION. .......... ccc cee ccceccecce ecu ccuceeuecuecuesueseuseuseussusseeseesuesensieseseeceeseecees 15
VIII. CONCLUSION. ....... ccc ccc ccc eccecccccecccceuseceeseussueceeseesueseeseseseustseesesceesecssen 16
IX. THE INDIVIDUALS IMPLICATED IN THE ASSASSINATION .......-.ccccceccceccccecceeee 17
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 3 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CASE NO. 1:15-CR-378 PGR

UNITED STATES OF AMERICA
Plaintiff,

-V.S.-

FREDY RENAN NAJERA MONTOYA
Defendant.

I. INTRODUCTORY STATEMENT
The government relies on unfounded speculation as the basis for its
contention that the Motion to Withdraw the Guilty Plea was untimely “as it
was filed almost four months after the guilty plea, and approximately six
weeks after the Government rebuffed what appeared to be a request from Mr.
Perez to discuss potential cooperation by the defendant.” (Gov. Opp. 1 14-
17. The following is the email on which the government bases its irrelevant

speculation to: !

 

 

Mon 2/18/2019 7:08 PM

Good evening Matt,

| am planning to be in New York to visit with Mr. Najera this week and while there | was
wondering if you will have some time to meet with me, preferably towards the end of the
week.

In reviewing the transcript of the December 7‘ and 10" hearings, | noticed

there was some discussion about an Advice of Rights form (December 7, 2018

Hearing, page 6, line 19) which was apparently marked as Exhibit 1 during that

hearing (Trans. 9:5-7). Continued on next page.....

 

 

“The government makes a similar speculative claim by suggesting that “the undersigned appeared to
continue those efforts even after the guilty plea through a February 2019 email requesting an in person
meeting with the government.(Gov. Opp. Guilty 25 11-12)

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 4 of 23

 

 

| look forward to hearing from you.

| have not been able to find that exhibit. Are you aware whether Mr. Najera
signed it and, if so, was it made an exhibit in connection with the change of
plea that took place on December 10, 2018?

 

 

In fact, Mr. Perez was attempting to share with the Government a report

generated by the Honduran Department of Security dated July 13, 2013. This

report described the circumstances and individuals involved in General

Gonzalez’s assassination.

By its actions, the government rebuffed any

attempt to review information that somehow negated its theory of the case.

 

 

 

COPIA LICR CIE EIE LPP, BHR ROME
CASO ASESINATO JU

goer

 

 

(EXHIBIT A) — Spanish Report

N ARISTIDES GONZALEZ IRIAS

  

 

 

MAENT OOPS - DEN Ota 1101-2008

CASE OF THE ASSASINATION OF JULIAN ARISTIDES
GONZALES IRIAS

CHRECTOR OF PHGHY AGAINGT DRUG TRAFFICHING

 

(EXHIBIT B) — English Translated Report

 

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 5 of 23

THE FOLLOWING IS A TRANSLATION OF THE NATURE AND PURPOSE OF
THE INVESTIGATION AND REPORT GENERATED BY THE SPECIAL
INTELLIGENCE UNIT

 

 

Honduras National Main Office

National Police of Preventive Police
National Director
Honduras, C.A.

Department of Security
General Command National Police
Strategic Directory D-2
Intelligence Command National Police

Tegucigalpa M.D.C.

July 29 of 2013

Document DGPN-DED2-DI-No. 1101-2009 SIR

National Police General Command

General Director

Salomon de Jesus Escoto Salinas

His Office

TECHNICAL INVESTIGATIVE INTELLIGENCE REPORT

By these means I address that authority for the purpose of transmitting the
technical report regarding the investigations conducted by the team of the Special
Intelligence Unit with respect to the assassination of the Director of the Fight Against
Drug Trafficking, General Julian Artistides Gonzalez Irias, said act having occurred
on Tuesday, the 8" of December of 2009, in the Guanacaste neighborhood of
Tegucigalpa, in the morning hours.

 

The government suggests that the Honduran government “had no reason to
open its case files to an ongoing investigation relating to General Gonzalez’s
murder”. (Gov. Opp. 51, 1-3) However, as more fully discussed below, the
content of this report undermines Leonel Rivera Maradiaga’s credibility
regarding the cause, motives, and the identity of participants in the
assassination of General Gonzalez, and excludes defendant Najera as one of
the participants. The government’s objection to the relevance and

admissibility of the report suggests it is turning a “blind eye” towards evidence
3

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 6 of 23

that undermines its theory of the case. The following is a reply to the
Government’s Motion in Opposition to Defendant’s Motion to Vacate Plea.
(“Gov. Opp.” (Dkt. No. 98)).
Il. GOVERNMENT’S REBUTTAL

The government’s rebuttal can be summarized along the following
lines. First, that given the “overwhelming testimonial evidence of the five
cooperating witnesses, there are no compelling reasons to withdraw the plea.”
(Gov. Opp. 23, L 24, 25: Id. At 43 L 19, 11). Second, too much time has
elapsed between the guilty plea and the filing of the motion to withdraw.
Third, the conflict between Attorney Rocha and Mr. Najera did not cause a
lack of communication which prevented an adequate defense. Fourth,
Defendant’s statements expressing dissatisfaction with Attorney Rocha
should be ignored in that he made a “knowing and voluntary decision to plead
guilty. Finally, Attorney Rocha’s actual conflict due to his concurrent
representation of Wilter Blanco and past representation of Ramon Matta
Waldurraga has no impact on the quality of his performance. Missing is the
government’s explanation of any steps taken to ascertain the truthfulness of
Leonel Rivera Maradiaga’s testimony. Even when confronted with facts
impugning Maradiaga’s credibility, and in fact, pointing to the culpability of

others, the government made no effort to seek the truth.
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 7 of 23
Ill. MR. NAJERA’S RIGHT UNDER THE SIXTH
AMENDMENT TO THE CONSTITUTION

The government ignores the proper standard on a motion to withdraw a
guilty plea. When the motion to withdraw is timely, i.e. before sentencing,
the right to withdraw the plea should be liberally construed in favor of the
defendant. Fed. Rules Cr. Proc. Rule 11(d), 18 U.S.C.A. U.S. v. Couto, 311
F.3d 179 (2d Cir. 2002).

The issue therefore is whether there is a fair and just reason for Mr.
Najera to withdraw his plea and go to trial.? This is wholly independent of the
weight of the evidence and goes to the essence of the defendant’s right to
exercise his right to a trial by jury. In making such a determination, the
government’s opinion as to what they refer to as the “overwhelming weight
of the evidence” is irrelevant. (Gov. Opp. 23, 28, 43). The decision to go to
trial is to be made by the defendant in consultation with an un-conflicted,
competent attorney.

The Sixth Amendment to the Constitution guarantees that ‘[i]n all
criminal prosecutions, the accused shall enjoy the right... to have the

Assistance of Counsel for his defense. Wheat v. United States, 486 U.S. 153,

 

* In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial
jury of the state and district wherein the crime shall have been committed, which district shall have been
previously ascertained by law, and to be informed of the nature and cause of the accusation; to be
confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor,
and to have the assistance of counsel for his defense. U.S. Const.Amend.VI.

5
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 8 of 23

158, 108 S. Ct. 1692, 100 L.Ed 2d 140 (1988) quoting *966 U.S. Const.
amend.VI). Ineffective assistance of counsel “during plea negotiations can
invalidate a guilty plea and make granting withdrawal appropriate, to the
extent that the counsel’s deficient performance undermines the voluntary and
intelligent nature of defendant’s decision to plead guilty.” United States v.
Arteca, 411 F.3d 315, 320 (2d Cir. 2005.) Because of the breakdown in
attorney-client communication, Mr. Najera was presented with a Hobson’s
choice. As a result, he acceded to take a plea that he otherwise would have
rejected.

Mr. Najera’s position has always been that absent Attorney Rocha’s
deficient representation, he would have proceeded to trial. As a result of the
plea, the defendant faces a minimum forty (40) years and potentially up to life
imprisonment. Thus, this is not a situation where the plea contained the benefit
of a reduced sentence. He would not have been subjected to a harsher sentence
had he proceeded to trial and been convicted. See Eisa v. ICE, No. 08 Civ.
6204, 2008 WL 4223618, at *11 (S.D.N.Y. Sept. 11, 2008).

IV. MOTION IS UNTIMELY

The government argues that the motion filed was untimely. It mentions

that the undersigned was insidiously involved, and “searching in vain for a

way to delay an adjudication on the merits in this case so that he could try to
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 9 of 23

obtain a plea offer and/or another opportunity for the defendant to earn a
cooperation agreement”. (Gov. Opp. 25, 8-10). This is not accurate. Due to
a breakdown in communication between Mr. Najera and Attorney Rocha, Mr.
Najera and his family requested that the undersigned evaluate and advise
defendant as to proceed to trial or plea. The undersigned was not a participant
as defense counsel during that timeframe. The prosecutors were aware and
never objected to the undersigned’s attempt to mediate, and in fact,
encouraged it. The undersigned had no further involvement in the case until
he filed his Motion for Substitution on of counsel which was granted by the
court in January 7, 2019. As shown by the attached November 18, 2018, text
message at approximately 6:47 pm, Mr. Najera communicated his decision to

go to trial to Attorney Rocha.
Case 1:15-cr-00378-PGG

Document 110 Filed 07/18/19 Page 10 of 23

 

 

4:08 7 al Pe

Victor Rocha

All flights to NY have been
cancelled. Was rescheduled for
7am w equal results. Don’t know

if this makes a difference w
EAS Medora OMNI aR ell ¢
COM UaTeien)

 

What does that mean? With
equal results. Is the 7 am flight
on?

 

I got your message and just now
saw the notice of cancellation

| have notified AUSA's. Please
keep me posted if you will still
go up today. Thank you,

4099 al Pe

Victor Rocha

GM Joaquin

Joaquin, your failure to respond
to my text is surprising. |
thought the courtesy of a reply
would be in order.

Joaquin, your failure to respond
to my text is surprising. |
thought the courtesy of a reply
would be in order,

 

Ok great. Thanks. Glad you
made it back safely. | will
proceed accordingly

 

V. BREAKDOWN IN COMMUNICATION

 

The government completely ignores the genesis of the breakdown in
communication problem. On September 19, 2018, Attorney Rocha filed his motion
to withdraw. On October 30, 2018, forty-one days before the trial date, the Court

heard argument on the motion. Attorney Rocha mentioned that Mr. Najera had
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 11 of 23

difficulties reviewing the discovery... and that he had been unable to do so because
his access to the law library was restricted to once a week for forty five minutes. In
addition, Attorney Rocha specifically mentioned that this is not only a dispute
about money but “I believe that we have irreconcilable differences at this point
which practically prevent me from providing effective assistance of counsel
here.” (October 30, 2018, Tr. 4, 8-10). (Emphasis Added.) Based upon this
colloquy, the Court was on notice that the conflict between defendant and attorney
was So great that it resulted in a total lack of communication preventing an adequate
defense. At this point the court could have granted a continuance, or permitted
counsel to be substituted by a public defender. The subsequent period of forty-one
days was insufficient time to prepare for a case the government spent five years
investigating. More significantly, all the allegations in the Indictment took place in
Honduras. While the government had access to witnesses who were in local jails
and seeking leniency in exchange for their testimony, Mr. Najera had a very limited

amount of time to mount a defense.

In our system of justice, the Sixth Amendment's guarantee to assistance of counsel is
paramount, insuring the fundamental human rights of life and liberty. “The Sixth
Amendment stands as a constant admonition that if the constitutional safeguards it
provides be lost, justice will not still be done.” Gideon v. Wainwright, 372 U.S.335, 343,
83 S.Ct. 792, 796, 9 L.Ed.2d 799 (1963) (citation and quotations omitted).

Implicit in this right to counsel is the notion of adequate time for counsel to prepare the defense:

But the denial of opportunity for counsel to confer, to consult with the accused and to prepare his defense,
could convert the appointment of counsel into a sham and nothing more than a formal compliance with the
Constitution's requirement that an accused be given the assistance of counsel. The Constitution's guarantee
of assistance of counsel cannot be satisfied by mere formality. Jd.
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 12 of 23

VI. ATTORNEY ROCHA’S ACTUAL CONFLICT
A. Chronology of Events
1. As early as July 29, 2013, the Special Intelligence Unit of the Honduran
Police issued a report regarding the causes and participants in the assassination of

Julian Aristides Gonzalez.

3. On August 15, 2015, Rivera Maradiaga admitted during a proffer in this
District to participating in the assassination of General Aristides Gonzalez, among
other murders.

4. On April 14, 2016, Rivera Maradiaga pleaded guilty pursuant to a
cooperation agreement to, among other offenses, causing 78 murders, including the
murder of General Aristides Gonzalez.

5. On April 15, 2016, the New York Times published an article suggesting
that there were case files relating to the murder of General Aristides Gonzalez which
referred to additional witness testimony, description of videos, and phone call

records.

10
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 13 of 23

6. On November 21, 2018, the government filed a motion in limine to offer
evidence of the assassination of General Aristides Gonzalez.

7. On December 8, 2018, the government submitted a letter which devoted
six (6) single spaced pages to the anticipated evidence regarding the assassination.

8. Prior to December 10, 2018, neither the government nor Attorney Rocha
had advised the court of Attorney Rocha’s representation of Wilter Blanco, Ea
See Neither the government nor Mr. Rocha
have explained the reasons why this vital information about a potential conflict was
only disclosed during the colloquy that preceded the change of plea.

B. Applicable Law

‘An ‘actual conflict,’ for Sixth Amendment purposes, is a conflict of interest
that adversely affects counsel’s performance.” United States v. Berger, 188 F.
Supp. 2d 307, 333 (S.D.N.Y. 2002) (quoting United States v. Moree, 220 F.3d 65,
69 (2d Cir. 2000)). “This has been described by the Second Circuit as ‘a two-part
showing.’” Medrano v. United States, No. 13 Civ. 1604, 2015 WL 848551, at *23
(S.D.N.Y. Feb. 27, 2015) (quoting LoCascio v. United States, 395 F.3d 51, 56 (2d
Cir. 2005)). “First, [the defendant] must demonstrate the existence of some
plausible alternative defense strategy not taken up by counsel.” LoCascio, 395 F.3d
at 56. “Second, [the defendant] must show ‘causation’—i.e.,— that the alternative

defense was ‘inherently in conflict with or not undertaken due to the attorney’s

11
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 14 of 23

other loyalties or interests.’” /d. (quoting United States v. Moree, 220 F.3d 65, 69
(2d Cir. 2000)).
C. Discussion

On December 8, 2018, the government submitted a letter which devoted six
(6) single spaced pages to the anticipated evidence regarding the assassination. The
government claims that: Mr. Najera was the driving force behind the murder
“because General Aristides Gonzalez was seizing airstrips on his properties; that he
had landed a helicopter on of the defendant’s ranches during the investigation”; that
Mr. Najera used his position in the Honduran National Congress to access
information to facilitate the crime; Mr. Najera wanted the assassination to happen
soon because General Gonzalez had planned to seize more of the defendant’s
properties; and finally that Mr. Najera was present at a meeting where the sum of
$300,000 in cash was paid for arranging the murder. ? (Gov. Opp. 6 6-17).

As early as July 29, 2013, almost five years ago, the Special Intelligence Unit

of the Honduran Police issued a report regarding the causes and participants in the

 

? While discussing at length the events surrounding General Gonzalez’s assassination, (P. 5, L3-20; P 6-1-17; P7 L1-
13) the government now states that this incident is not significant because none of the charges required proof
relating to the assassination of General Aristides Gonzalez, and the Court never ruled that testimony related
to the assassination was admissible and the court never ruled on the government’s motion in limine prior to
the entry of defendant’s guilty plea. (Govt. Opp. P 5 1, 3-6). (Emphasis Added). Not only the incident mentioned
at length, but it was part of a press release issued by the Southern District of New York on December 11, 2018. See
https://www. justice.2ov/usao-sdny/pr/honduran-congressman-pleads-euilty -conspiring-import-cocaine-united-

states-and

12
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 15 of 23

assassination of Julian Aristides Gonzalez. The following were the conclusions
reached:

“Having seen and analyzed the sworn statements, the videos that were found, and other
methods of proof, it is concluded that the individual Wilter Neptali Blanco Ruiz and the
above mentioned members of the National Police, are presumed responsible for the
assassination of General Julian Aristides Gonzalez Irias and that there is sufficient merit
to continue with the administrative proceeding and corresponding legal [proceedings] for
breach of and grave violation of the obligations and prohibitions establish in the Organic
Law of the National Police.” (Page 15, Honduran Police Report.)

The contents of this report were publicized by the New York Times on April
20, 2016. At that point the government had a legal obligation to determine if the
reports contained exculpatory evidence or evidence impugning Rivera Maradiaga’s
August 15, 2015 proffer. * Brady v. Maryland, 373 U.S. 83 (1963); U.S. v. Agurs,

427 US. 97, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976); U.S. v. Bagley, 473 U.S. 667,

105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985).

The government willfully ignored any exculpatory evidence that was
inconsistent with Leonel Maradiaga’s version of the events. Brazenly, the
government now questions whether the Honduran government would have opened
its case files to provide Mr. Najera with evidence from an ongoing investigation to
the murder. (Gov. Opp. 51 1-3). Not so. The ones who made no effort to obtain

information and access to the Honduran case files involving the investigation

 

* See Maradiaga’s August 20, 2015 Proffer, infra at 16,17.
13
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 16 of 23

relating to this matter are the very same individuals that are prosecuting this case.
(Emphasis Added.)

Without reading the actual report the government claims that the New York
Times Article “did not suggest that Blanco was the only drug trafficker responsible
for the murder. (Gov. Opp. 37 10-13). Rather, the prosecutors claim that the “chief
suspect were a cell of high-ranking police commanders working hand-in-hand with
drug traffickers.” (/d.) This confirms the prosecutor’s failure to read the report and
their seiditFevenes the contents therein. The Technical Investigative Intelligence
Report mentions Wilter Blanco—or as he is referred to “Our friend Wilter” and no
other drug traffickers. This is supported by a recorded conversation mentioned in
the report.

“After everything was agreed upon at the meeting, General Mufioz
Licona said: well, sirs, everything is agreed, we don’t want any
mistakes, you remain under the command of Sabillon Flores, Cruz
Aguilar and Flores Maradiaga, they will coordinate all the operation,
remember that our friend Wilter wants the head of Julian Aristides
quickly, that has to be done before the 8" of next month; you:
Moncada, Sobalvarro, Merlo and Najera, we have to find out well
about that bilingual school in Hatillo where that guy goes to drop off
that kid, and find out well the route he takes up to la Florencia and
confirm whether he has security or if he rides alone; also, we have to
find out well the vehicles that Aristides takes, so as not to kill another
innocent person; all of them respond in unison: Sir, he rides alone,
we have already followed him, us and ...”

14
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 17 of 23

VII. ATTORNEY ROCHA’S INVESTIGATION AND REVIEW
OF THE 3500 MATERIAL

A. Discussion
On December 10, 2018, Attorney Rocha stated that based upon his review of
the 3500 materials concerning the assassination of General Gonzalez, there was
ample evidence of Mr. Najera’s involvement. The following are the statements
previously made by Mr. Rivera Maradiaga in connection with the assassination of

General Gonzalez: (Dec. 10, 2018 Tr. 20 L 2-5).

 

15
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 18 of 23

ar EE

 

These statements do not comport with the government’s argument that Mr.
Najera was the organizer of an assassination plot to silence and kill General
Gonzalez. Nowhere in that initial statement is Mr. Najera mentioned as instigating,
promoting, or using his position in the Honduran National Congress to carry out the
murder. Nowhere is mentioned that Mr. Najera was present at a meeting and
participated in paying the amount of $300,000 for the cost of the assassination. All
of Rivera Maradiaga’s prior statements make his subsequent statements on the eve
of trial suspect - particularly in light of information unearthed by the report generated
by the Honduran Police.

VIII. CONCLUSION
This was not a case where Attorney Rocha made “tactical decisions
regarding defense investigation and strategy. (Gov. Opp. 41 7-10) On the contrary,
this was a conscious decision to avoid implicating Mr. Blanco in the assassination

of General Gonzalez. Likewise, Mr. Rocha failed to acknowledge his prior

16
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 19 of 23

representation of Mr. Matta. [i
es. A!) of this highlights the

existence of a possible alternative defense strategy not taken up by counsel as a result
of the conflict. LoCascio v. United States, 395 F. 3d 51, 56 (2d Cir. 2005). It also
indicates there was an alternative that was “inherently in conflict with or not
undertaken due to the attorney’s other loyalties or interests. United States v. Moree,
220 F. 3d 65, 69 (2d Cir. 2000).

IX. THE INDIVIDUALS IMPLICATED IN THE ASSASSINATION

The following were the individuals implicated by the Honduran report:

 

 

Wilter Nephtaly Blanco Ruiz- He is fully guaranteed that he is the
Chief of the “Cartel del Atlantico”

Observations - The Inteligiencia Team presented itself to the offices
of the smart city where cameras are monitored, to check the video
» dated Monday, December 7, 2009. From the cameras that are
~ installed in the offices of Director General Munoz Licona, it was
noted in the video that the brother of my General Munoz Licona,
f entered the office at 7:22 pm on 12/7/2009 in the company of the sub
* Commissioner Jose E. Ayala Lopez, Sub Commissioner Nelson
Smith Hernandez, inspector Nancy Cana Reyes and Class III Constantino Rioberto Gonzalez
Martinez, who had a briefcase containing a good amount of dollars inside, according to the video
the dollars will be for the payment of the murder of (DLCN) General Julian Aristides Gonzalez,
Irrias.

 

 

17

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 20 of 23

 

 

 

Jose Ventura Flores Maradiaga

Background - According to the files of the National Police, the Deputy Commissioner Jose Ventura
Flores Maradiaga directs a gang that is dedicated to the theft of vans with merchandise that comes
from Puerto Cortés or San Pedro Sula to Tegucigalpa. They unload the vans at “desvio de los
Laureles” by the Peripheral Ring and later in a warehouse. Observations -Deputy Commissioner
Jose Ventua Flores Maradiaga, directed the police deployment in Hatillo Street towards Florencia
to assassinate the general Julian Aristides Gonzalez Irias, He was also present in the meeting of
December 7 in the office of the General Director of the Police.

 

 

 

 

Background

According to the investigations General Jose Luis Munoz Licona, Wilter Neptaly Blanco Ruiz and
his brother who worked as the right arm, made the enlace between the Wilter Blanco and Munoz
Licona, to assassinate General Julian Aristides Gonzales Irias, (DLCN)

According to a video in the hands of the intelligence team on Monday, December 7, 2009, exactly
at 7:22 pm, the brother of General Munoz Licona entered his office in the company of Deputy
Commissioner Jose Edgardo Ayala Lopez, Sub Commissioner Nelson Smith Hernandez inspects
Nancy Yessenia Canas Reyes and Class III Constantino Rioberto Gonzalez, who carried a
briefcase containing a good amount of Dollars inside, according to the video the dollars were for
the payment for the murder of General Julian Aristides Gonzaalez Irias, after the arrival of these
Continued on next page.....

 

 

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 21 of 23

 

 

officers and the brother of Director Munoz Licona arrive: Chief of Intelligence commissioner Jose
Ricardo Ramirez del Cid, Director of the DNIC, General Jose Frnacisco Murillo Lopez, Sub
Commissioners Mario Rene Chamorro Gotay, Kenneth Obdulio Sabillon Flores, Marco Tullio
Cruz Aguilar, Jose Ventura Flores Maradiaga, Commissioners Edilberto also arrive Brizuela
Reyes, Einar Maryino Moncada Martinez, David Leonardo Ortega Pagoaga, Leonel Osmin Merlo
Canales, Sub-Commissioners Javier Francisco Leiva Gamoneda, Mario Guillermo Mejia Vargas,
and the research inspectors Juan Francisco Sosa and Geovany Fonseca Cabrera, The meeting was
led by the General Munoz Licona and they had as purpose to plan the assassination of Julian
Aristides Gonzales

 

 

 

 

Kenneth Obdulio Sabillon Flores

At the moment the investigation team requested the Sub Commissioner Kenneth Obdulio Sabillon
Flores, to interview him regarding his participation in the meeting shown in the video, where the
assassination of General Julian Aristides Gonzalez and his arrival at the crime scene is planned to
ask who was the deceased and the video where he receives a dollar amount in the meeting. Sub-
commissioner Sabillon Flores, refused to give statements and threatened the members of the
investigation team that would fire them all.

Observations - in the photos you can see the moment that the dollars were distributed, this
is the part that corresponded to the Sub Commissioner Kenneth Obdulio Sabillo Flores and
transported the Dollars so that he paid the police hitmen Gerluis Slagado, Francis Aradon and
Yederis Salgado for the assassination of General Julian Aristides Gonzalez Irias.

 

 

 

 

™ Marco Tulio Cruz Aguilar

The video shows the participation of Deputy Commissioner Marco Tulio Cruz Aguilar, in the
meeting where the assassination of (DLCN) General Julian Aristides Gonzalez Irias was
planned.

Continued on next page...

 

12

 

 

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 22 of 23

 

 

According to witness statements from the Transit Police who were in and service, also arriving at
the crime scene in the company Sub-Commissioner Jose Ventura Flores Maradiaga, to confirm
whether the deceased was General Julian Aristides Gonzalez Irias.

Evidence indicates that Deputy Commissioner Marco Tulio Cruz Aguilar, Jose Ventura Flores
Maradiaga, Kenneth Obdulio Sabillo Flores, Mario Guillermo Mejia Vargas and Javier Francisco
Leiva Gamoneda were the ones who made the police deployment on the street from Hatillo to
Florencia where the offices of the Director of General Gonzales Irias were located to assassinate
him

Observations
Part of the Dollars that belonged to Deputy Commissioner Marco Tulio Cruz Aguilar:

 

WHEREFORE, Defendant, FREDY RENAN NAJERA MONTOYA, respectfully
requests the entry of an order vacating the plea of guilty and scheduling the instant

cause for trial.

Respectfully submitted,

/s/ (Joaquin “Pevez

 

JOAQUIN PEREZ, ESQ.
6780 Coral Way

Miami, Florida 33155
Tel: (305) 261-4000

Fax: (305) 662-4067

NY. Bar No.: 5237532

Jplaw l(@bellsouth.net

 

20

 
Case 1:15-cr-00378-PGG Document 110 Filed 07/18/19 Page 23 of 23

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Reply to
Government’s Motion in Opposition to Defendant’s Motion to Withdraw his
Guilty Plea was filed this 18th day of July, 2019 VIA CM/ECF filing system and

to all parties of record via the same system.

/s/ (Joaquin “Pevez

 

Joaquin Perez, Esq.

21
